Citation Nr: 1146023	
Decision Date: 12/16/11    Archive Date: 12/21/11	

DOCKET NO.  09-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for residuals of a compression fracture of the left thorax, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	National Association of County Service Officers



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from October 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the decision, the RO continued a 20 percent disability rating for the Veteran's residuals of a compression fracture with radicular pain over the left thorax.


FINDING OF FACT

In a statement dated September 15, 2011, the Veteran's accredited representative indicated that the Veteran informed him that he had no evidence to present and wanted to "withdraw all matters pending appeal at this time."


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the veteran with regard to the issue of his entitlement to an increased disability evaluation for residuals of a compression fracture of the left thorax have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In a September 15, 2011, statement, the Veteran's representative indicated that the Veteran had no evidence to present to the Board and wanted to "withdraw all matters pending appeal at this time."  As a result, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal as to entitlement to an increased evaluation for residuals of a compression fracture of the left thorax is dismissed.


	                        ____________________________________________
	JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


